Case 1:19-cv-00435-WS-C Document 67 Filed 05/28/21 Page 1 of 1                       PageID #: 257




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


ERIC T. LEDDICK and                               )
HEATHER LEDDICK,                                  )
                                                  )
       Plaintiffs,                                )
                                                  )
v.                                                )   CIVIL ACTION 19-0435-WS-C
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
       Defendant.                                 )


                                              ORDER
       On this date, the parties filed a Notice of Settlement (doc. 66), signed by counsel of
record for all parties, reflecting that they have entered into a settlement agreement that resolves
all matters and issues joined in this dispute. In light of this development, it is ORDERED that
this action be DISMISSED from the active docket of the Court, with prejudice, provided that
any party may move to reinstate the action by no later than September 28, 2021 if the settlement
funds are not disbursed by that date.
       No other order shall be forthcoming from the Court except upon application by any party
for final judgment, as prescribed by Rule 58, Federal Rules of Civil Procedure.
       Each party is to bear his, her or its own costs, unless otherwise agreed by the parties.


       DONE and ORDERED this 28th day of May, 2021.

                                              s/ WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE
